DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on September 29, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on September 12, 2022 has been entered.  Claims 1, 5, 6, 8, 10, 12, 13, 17, and 18 have been amended.  As such, Claims 1 and 3-21 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A fibrous structure fibrous structure consisting of …”.  It is unclear why the phrase “fibrous structure” is repeated.  The scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,603,707 to Trombetta et al. (“Trombetta”) in view of U.S. Patent Application Publication No. 2005/0170727 to Melik et al. (“Melik”).
With regard to Claims 1, 3 17, and 18, Trombetta discloses an absorbent article comprising a fibrous structure.  See, e.g., Abstract, entire document.  Trombetta discloses that the fibrous structure can be formed of a mixture of two different fibers by “adding fibers and/or particulates to the gas stream in which the meltblown fibers or spunbonded fibers are carried so that an intimate entangled commingling of fibers and other materials, e.g., wood pulp.”  Column 6, lines 50-56 (emphasis added).  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to form the fibrous structure disclosed by Trombetta with a combination consisting of spunbonded filaments and wood pulp fibers because Trombetta teaches that such a combination is easily attained, with limited design options (i.e. either meltblown or spunbonded fibers), to the person having ordinary skill in the art.  Trombetta does not disclose that the spunbonded fibers are monocomponent fiber.  Melik is also related absorbent articles comprising a fibrous structure.  See, e.g., Abstract, entire document.  Melik teaches that nonwoven fibrous structures can be formed from spunbonded fibers having either a monocomponent or multicomponent configuration.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize monocomponent spunbonded fibers in the fibrous structure disclosed by Trombetta in order to utilize fibers that can be made from a singular polymer material, as shown to be a known and obvious design choice by Melik.  With regard to Claim 5, Trombetta discloses that at least a portion of the spunbonded filaments are at the surface of the fibrous structure, noting that an external surface of the fibers can be treated to be rendered hydrophilic.  Column 6, line 65 – column 7, line 1.  With regard to Claim 6, 7, and 19, Trombetta discloses that the spunbonded filaments can be thermoplastic, such as polypropylene.  Column 6, lines 35-42.  With regard to Claim 10, Trombetta discloses that a fibrous nonwoven topsheet layer can be provided with the fibrous structure.  Column 4, line 65 – column 5, line 8.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the topsheet with a spunbonded nonwoven configuration because Trombetta suggests using a nonwoven fabric adjacent to the acquisition and distribution layer, and because Trombetta teaches that suitable nonwoven fabrics include spunbonded fibers.  With regard to Claim 14, Trombetta does not specifically disclose the property related to VFS.  Nonetheless, it is reasonable to presume that the claimed VFS of at least 5 g/g would be inherent to the combination of Trombetta with Melik.  Support for the presumption is found because the combination of references teaches using similar materials, i.e. spunbonded filaments in combination with wood pulp fibers, used to form similar articles, i.e. absorbent fibrous structures.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 16, Trombetta discloses the fibrous structure can be used in a sanitary tissue.  Column 1, lines 5-10.  

Claims 4, 15, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trombetta in view of Melik as applied above, and further in view of U.S. Patent No. 4,931,355 to Radwanski et al. (“Radwanski”).
With regard to Claims 4 and 21, Trombetta does not disclose that the pulp fibers are Northern softwood kraft pulp fibers.  Radwanski is also related to a nonwoven fibrous structure useful as a garment comprising filaments and solid additives.  See, e.g., Abstract, entire document.  Radwanski teaches that the pulp fibers suitable for use in absorbent garments can be Northern softwood kraft pulp fibers.  Column 6, line 48.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to utilize Northern softwood kraft pulp fibers as the pulp fibers in the fibrous structure disclosed by the combination of Trombetta with Melik in order to provide a material suitable for use in an absorbent garment, as shown to be well known by Radwanski.  With regard to Claim 15, Trombetta does not disclose winding the fibrous structure on a roll.  However, Radwanski discloses the fibrous structure can be wound into a roll.  Figure 1 and column 8, lines 36-39.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to wind the fibrous structure of Trombetta in view of Melik onto a roll in order to provide later processing to the material, as shown to be known in the art of absorbent garments by Radwanski.

Claims 8, 9, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trombetta in view of Melik as applied above, and further in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
With regard to Claims 8, 9, and 20, Trombetta does not disclose the use of natural polymers, such as starch, as the filament material.  Mackey is also related to starch compositions that can be used to form fibers or filaments in nonwoven constructions.  See, e.g., Abstract, entire document.  Mackey teaches that starch can be processed to produce useful fibers or filaments.  Column 3, lines 40-44.  Mackey teaches that such fibers can be combined with wood pulp and find use in sanitary products, such as diapers, feminine pads, and incontinence articles.  Column 15, lines 11-40.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to include starch filaments in the invention of Trombetta in view of Melik in order to increase the natural feel of the product and render it useful in a sanitary tissue produce, as shown to be well known in the advancement of nonwoven fabrics by Mackey.

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trombetta in view of Melik as applied above, and further in view of U.S. Patent Application Publication No. 2005/0148264 to Varona et al. (“Varona”).
With regard to Claims 11-13, Trombetta does not disclose using a bi-modal pore volume distribution.  Varona is also related to fibrous structures useful in absorbent applications.  See, e.g., Abstract, paragraph [0002], entire document.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 2% of the total pore volume in pores of radii less than 80 microns in the fibrous structure disclosed by Trombetta in view of Melik in order to provide an optimal liquid holding and release in the acquisition and distribution layer, as shown to be known by Varona.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789